UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-6265



EDSON FURTADO,

                 Plaintiff - Appellant,

          v.


THOMAS MANGER, Chief,

                 Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:07-cv-
03403-RWT)


Submitted:   August 21, 2008                 Decided:   August 26, 2008


Before WILLIAMS, Chief Judge, and KING and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edson Furtado, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Edson   Furtado    appeals       the   district   court’s   order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint.

We   have    reviewed   the    record   and    find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Furtado v. Manger, No. 8:07-cv-03403-RWT (D. Md. Feb. 1,

2008).   Furtado’s motion for appointment of counsel is denied.              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                        2